DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings

The drawings were received on 25FEB2021.  These drawings are acceptable.

Allowable Subject Matter

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior and discloses systems and methods of handling page protection faults, comprising converting a subject code executable that comprises a reference to at least one subject memory page having associated subject page access permissions into a target code executable by at least one target processor and including references to a target memory (see, e.g., Dankel:Fig 1), the conversion including establishing a page descriptor store according to the reference to the subject memory page and the associated subject page permissions (see, e.g., Dankel ¶0096; Hohensee:Fig 1(59);Col 8:66-6) and creating a composite page protection descriptor (see, e.g., Richter:Col 6:38-44).  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific memory management details including mechanisms responsive to an attempt to access a target memory location that crosses a subject page boundary, obtaining a page descriptor from the page descriptor store for each subject page of the attempted access, wherein a composite page descriptor is created from the respective for each subject page of the attempted access, and allowing the attempt to access the target memory location to proceed without an interruption in control flow if the attempted access is within the permissions based on the composite page protection descriptor, as are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Gary W. Cygiel/Primary Examiner, Art Unit 2137